Citation Nr: 0119332	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-25 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the amount of $2,152.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
August 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2000 decision of the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied the veteran's claim seeking entitlement to waiver of 
recovery of an overpayment of disability compensation 
benefits in the amount of $4,045.63.  That decision was 
predicated on a finding that although there was no evidence 
of misrepresentation, fraud, or bad faith, statutory bars to 
waiver, recovery of the overpayment would not violate the 
standard of equity and good conscience.  By a decision in the 
Statement of Case, dated November 2000, the veteran was 
granted, in part, a waiver of recovery of the overpayment of 
disability compensation benefits in the amount of $1,893.63, 
for the period from August 1, 1996 through December 31, 1999; 
and he was denied, in part, a waiver of recovery of the 
overpayment of disability compensation benefits in the amount 
of $2,152.00, for the period from December 1, 1992 through 
July 31, 1996.  Thus, the Board construes the issue as listed 
on the title page of this decision.

Additionally, upon a review of the testimony and 
correspondence by the veteran and his spouse, the Board 
determines the validity of the overpayment of disability 
compensation benefits has not been challenged.  See Schaper 
v. Derwinski, 1 Vet. App. 430, 437 (1991).  


FINDINGS OF FACT

1.  The veteran's failure to promptly report his divorce on 
November [redacted], 1992, and his subsequent remarriage on October 
[redacted], 1993, led to the creation of the overpayment.  

2.  With respect to that portion of the overpayment created 
during the period from December 1, 1992, through October 31, 
1993, there was significant fault on the part of the veteran; 
he did not change his position to his detriment in reliance 
on the additional VA disability compensation paid for a 
spouse; and it is not shown that collection of the 
indebtedness would deprive him or his spouse of basic 
necessities or defeat the purpose of the benefit.  

3.  With respect to the overpayment created during the period 
from November 1, 1993, through July 31, 1996, there was some 
fault on the part of the veteran, but it would defeat the 
purpose of the benefit to recover that portion of the 
overpayment.  


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of disability compensation 
benefits created during the period from December 1, 1992, to 
October 31, 1993, would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 1.963, 1.965 (2000).  

2.  Recovery of the overpayment of disability compensation 
benefits created during the period from November 1, 1993, to 
July 31, 1996, would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the requirements of the Veterans Claims Assistance Act 
of 2000, P. L. No. 106, 114 Stat. 2096 (2000) (hereinafter, 
"VCAA"), by virtue of the decision of the Committee on 
Waivers and Compromises and Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information necessary 
to substantiate his claim of entitlement to waiver of 
recovery of an overpayment of disability compensation 
benefits.  Under the circumstances pertaining to this claim, 
the VA has satisfied it duties to notify and assist the 
veteran in this case.  Therefore, further development and 
expending of the VA's resources is not warranted.  
Accordingly, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required.  VCAA, §§ 3-4 (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107).

The pertinent evidence of record reflects that the veteran 
was awarded VA disability compensation benefits in June 1969.  
In November 1978, December 1980, and December 1984 the VA 
sent the veteran award letters, respectively, advising him 
that his compensation award had been amended to include 
benefits for his spouse and two children.  In those notices, 
the veteran was advised to report any change in the number or 
status of his dependents promptly to VA.

In a correspondence received in July 1996, the veteran's now 
former spouse, AB, requested assistance in receiving an 
apportionment of the veteran's disability compensation 
benefits for purposes of child support.  The veteran was 
identified as her ex-husband.  In November 1999, the veteran 
submitted VA Form 21-686c, Declaration of Status of 
Dependents, indicating that he had divorced AB in 1992 and 
that he had married his current spouse, AZ, in October 1993.  
In December 1999, the veteran submitted a copy of his divorce 
decree which showed that the veteran and AB divorced on 
November [redacted], 1992.  The veteran also submitted a copy of his 
marriage certificate to AZ which showed that they were 
married on October [redacted], 1993.  

In January 2000, the RO notified the veteran that his 
compensation payments were being reduced because his marital 
and/or dependency status had changed.  The RO indicated that 
the veteran was divorced from AB in November 1992, that she 
must be removed from his award effective December 1, 1992, 
and that the adjustment created an overpayment in the amount 
of $4,496.63 which was subject to collection.  It was 
determined that the veteran's current spouse could not be 
added to the veteran's award until November 1999.  In a 
decision on waiver of indebtedness, dated in May 2000, the 
Committee determined that after further development the 
overpayment was reduced to $4,045.63, and denied the request 
for a waiver of the indebtedness in that amount.

In a Statement of the Case dated in November 2000, the RO 
granted, in part, a waiver of recovery of the indebtedness 
for the period from August 1, 1996 through December 31, 1999, 
in the amount of $1, 893.63.  As the basis its determination, 
the RO found that VA was at fault by failing to make 
appropriate development when it was put on notice by the 
veteran's former spouse in July 1996 that she and the veteran 
were no longer married.  The RO also found that the veteran 
was at fault for not notifying VA of the change in his 
marital status at the time of his divorce in 1992.  
Therefore, recovery of the indebtedness for the period from 
December 1, 1992 through July 31, 1996, in amount of 
$2,152.00, was denied.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where fraud, 
misrepresentation, or bad faith is found to exist on part of 
the appellant.  38 U.S.C.A. § 5302.  The Board's review of 
the record reflects that the Committee has resolved this 
question in favor of the veteran, finding, in essence, that 
his actions did not represent the intentional behavior to 
obtain government benefits to which he was not entitled, 
which is necessary for a finding of fraud misrepresentation, 
or bad faith.  The Board agrees that the evidence is in 
equipoise on the question of willful intent and the matter is 
therefore resolved to that extent in the veteran's favor.  

Nevertheless, before recovery of this indebtedness from the 
veteran can be waived, it must also be shown that it would be 
against the principles of equity and good conscience to 
require repayment of the debt to the Government.  38 C.F.R. 
§§ 1.963, 1.965.  The standard "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "Equity and Good Conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:  

(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.  

(2) Balancing of faults.  Weighing fault 
of the debtor against the VA fault. 

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.  

(4) Defeat the purpose.  Whether 
withholding of benefits or recover would 
nullify the objective for which benefits 
were intended.  

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.  

(6) Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.  

38 C.F.R. § 1.965(a) (2000).  See also Cullen v. Brown, 5 
Vet. App. 510, 511-12 (1993).  

In this matter, there was significant fault on the part of 
the veteran as he did not promptly notify the VA of his 
divorce to AB on November [redacted], 1992, and his remarriage to AZ 
on October [redacted], 1993.  The veteran does not dispute the fact 
that he did not immediately report his remarriage to VA, but 
he maintains that he reported the change of his marital 
status to a VA representative in 1993.  Fault on the part of 
the veteran is but one of the factors for consideration in 
determining his entitlement to waiver.  In considering other 
factors, the Board notes that information pertaining to the 
veteran's financial situation shows that he reported in a 
June 2000 Financial Status Report, a monthly discretionary 
income of $336.73.  Although the record reflects that the 
veteran has a past due amount of $650.00 on one of his 
installment debts, the record does not reflect the veteran 
and his spouse are not capable of meeting their basic 
necessities.  Accordingly, there is no basis for the Board to 
conclude that the recovery of the overpayment would deprive 
the veteran and his spouse of basic necessities.  

While the veteran was not in fact entitled to the dependency 
allowance for a spouse during a period apparently beginning 
on December 1, 1992, through October 31, 1993, because of his 
divorce from AB and his failure to inform the VA of his 
subsequent remarriage, he otherwise could have become 
eligible for this benefit from the time of his remarriage to 
AZ.  From November 1, 1993, he did again have a dependent 
spouse, albeit a different one from the individual who was 
listed in the VA records.  Thus, for the VA to recover this 
portion of the benefit would tend to nullify the objective 
for which the benefits were intended.  By comparison, 
however, the veteran was not even eligible for the dependency 
allowance during the period from December 1, 1992, through 
October 31, 1993, and he, himself does not dispute this.  
Therefore, the Board concludes that failure to make 
restitution of this portion of the overpayment would result 
in an unfair gain to the veteran.  

Accordingly, it is the judgment of the Board that, based on 
the principles of equity and good conscience, the 
indebtedness relating to the period from November 1, 1993, 
through July 31, 1996, should be waived; the recovery of the 
overpayment covering the period from December 1, 1992, 
through October 31, 1993, would be consistent with the 
standard for equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.963, 1.965.  



ORDER

Entitlement to a waiver of recovery of the overpayment of 
disability compensation benefits covering the period from 
November 1, 1993 through July 31, 1996, is granted and, to 
this extent, the appeal is allowed.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

